Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-3, 5-19 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A disconnection device for a high-voltage on-board power system of a motor vehicle for disconnecting a high-voltage line of the high-voltage on- board power system, comprising: a control unit that, in order to disconnect the high-voltage line, is designed to activate at least the second switch-off unit in the case of an overcurrent flowing through the high- voltage line and to activate at least the first switch-off unit in the case of an event independent of an overcurrent, wherein the control unit is designed to receive a signal from an accident detection device of the motor vehicle, and to detect a motor vehicle accident as the event independent of an overcurrent on the basis of the signal as recited in claim 1.
A disconnection device for a high-voltage on-board power system of a motor vehicle for disconnecting a high-voltage line of the high-voltage on-board power system, comprising: a control unit that, in order to disconnect the high-voltage line, is designed to activate at least the second switch-off unit in the case of an overcurrent flowing through the high- voltage line and to activate at least the first switch-off unit in the case of an event independent of an overcurrent, wherein the first switch-off unit is designed as a pyrotechnic switch-off unit that channels a flow of current through the first disconnection unit in the deactivated state and interrupts a flow of current through the first disconnection unit in an activated state and that is able to be ignited by the control unit in order to be activated as recited in claim 6.
A disconnection device for a high-voltage on-board power system of a motor vehicle for disconnecting a high-voltage line of the high-voltage on-board power system, comprising: a control unit that, in order to disconnect the high-voltage line, is designed to activate at least the second switch-off unit in the case of an overcurrent flowing through the high- voltage line and to activate at least the first switch-off unit in the case of an event independent of an overcurrent, wherein the second switch-off unit is designed as a pyrotechnic switch-off unit that channels a flow of current through the second disconnection unit in the deactivated state and channels a flow of current to the overcurrent protection apparatus in an activated state as recited in claim 8.
A disconnection device for a high-voltage on-board power system of a motor vehicle for disconnecting a high-voltage line of the high-voltage on-board power system, comprising: a control unit that, in order to disconnect the high-voltage line, is designed to activate at least the second switch-off unit in the case of an overcurrent flowing through the high- voltage line and to activate at least the first switch-off unit in the case of an event independent of an overcurrent, wherein the second disconnection unit has a series circuit consisting of the overcurrent protection apparatus and the second switch-off unit,
the second switch-off unit is designed as a switch that is open in a deactivated state and closed in the activated state, the first disconnection unit is connected in parallel with the second disconnection unit, and the control unit is designed to activate only the first switch-off unit in the case of the event independent of an overcurrent and to activate the second and the first switch-off unit in the case of the overcurrent flowing through the high-voltage line as recited in claim 13.
A disconnection device for a high-voltage on-board power system of a motor vehicle for disconnecting a high-voltage line of the high-voltage on-board power system, comprising: a control unit that, in order to disconnect the high-voltage line, is designed to activate at least the second switch-off unit in the case of an overcurrent flowing through the high- voltage line and to activate at least the first switch-off unit in the case of an event independent of an overcurrent, and a discharge unit for discharging a high-voltage intermediate circuit of the high-voltage on-board power system, which discharge unit is electrically connected to the overcurrent protection apparatus and is able to be electrically connected to the high-voltage intermediate circuit via the overcurrent protection apparatus, wherein the disconnection device, in the activated state of the discharge unit, is designed to form a discharge path through the overcurrent protection apparatus and the discharge unit as recited in claim 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836